DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/471,372 filed on 6/19/2019. Claims 1-20 were previously pending. Claims 9 and 17 were cancelled. Claims 1, 7, 10, 13 and 18 were amended in the reply filed 6/23/2021.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claim 8: Applicant argues that the amendments to claims 1 and 8 clarify the term the vehicle recited in claim 8, rendering it no longer indefinite. These arguments have been fully considered, and are persuasive.
Regarding Applicant’s argument starting on page 9 regarding claims 1-20: Applicant argues that the amendments to claim 1 are not taught by Brady in view of Eschrich. These arguments have been fully considered, but the amendments to the claims cause the prior rejection to be moot. Examiner respectfully notes that if the claim amendments would be entered, then it appears that issues would be raised with regard to the language of a vehicle engine started and used to charge the vehicle battery to a charge level required to start the vehicle engine. Further consideration would be needed in order to investigate potential 112a and 112b rejections regarding the amendments to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628